'WiNBORNE, J.
Tbe record on appeal discloses tbat-tbe verdict as recorded is simply “Guilty.” However, in settling tbe ease on appeal, tbe judge below finds as facts tbat when tbe jury announced its verdict of guilty tbe court said to tbe jury, “Guilty of what?” Tbat tbe jurors answered for tbeir verdict: “Guilty of murder in tbe first degree,” and tbat tbe clerk in writing tbe minutes inadvertently left out tbe said question and answer. Nevertheless it does not appear tbat tbe said findings of fact were made in open court, tbat tbe defendant was present in person, or tbat the records have been corrected to speak tbe truth.
Motion of tbe State to remand tbe cause for correction of tbe record will be allowed in accordance with S. v. Brown, 203 N. C., 513, 166 S. E., 396.
Remanded.